*NOT FOR PUBLICATION*

                  UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
____________________________________
ROBERT C. CHRISTIE,                  :
                                     : Civ. Action No. 16-6572 (FLW)
                  Plaintiff,         :
                                     :
v.                                   :           OPINION
                                     :
NATIONAL INSTITUTE FOR               :
NEWMAN STUDIES, et al.,              :
                                     :
                  Defendants.        :
____________________________________:

WOLFSON, United States District Judge:

      Plaintiff Robert C. Christie (“Plaintiff” or “Christie”) was employed by

defendant National Institute for Newman Studies (“NINS”) as the

company’s Executive Director.      When his employment ended, Plaintiff

brought this suit, accusing NINS, and its two members of the board of

directors, defendants Catherine Ryan and Drew Morgan (together with

NINS, “Defendants”), of intentionally accessing, and deleting, his computer

files and personal emails.     Plaintiff alleges that Defendants’ conduct

violated the Computer Fraud and Abuse Act (“CFAC”), the New Jersey

Computer Related Offenses Act (“NJCROA”), the Stored Communications

Act (“SCA”), as well as invaded his privacy.        In the instant matter,

Defendants move for summary judgment on all counts, and Plaintiff cross-

moves for partial summary judgment as to his invasion of privacy and SCA
claims. 1    Plaintiff also moves for summary judgment on Defendants’

counterclaims. For the reasons set forth below, Defendants’ motion is

GRANTED, and Plaintiff’s cross-motion for summary judgment as to his

claims is DENIED.       Plaintiff’s motion for summary judgment as to

Defendants’ counterclaims is GRANTED in part and DENIED in part, as

follows: Defendants’ replevin and bailment counterclaims survives

summary judgment; however, their unjust enrichment counterclaim is

dismissed.

                              BACKGROUND

      The facts recounted below are undisputed unless noted otherwise.

In and around May 2015, Christie was hired as an Executive Director of

the NINS, responsible for “the overall management of the operation” at the

Institute. Defendants’ Statement of Undisputed Facts (“Defs’ Facts”), ¶ 4;

Plaintiff’s Statement of Undisputed Facts (“Pl.’s Facts”), ¶ 1.       As the

Executive Director, Christie supervised the entire NINS staff, as well as

implemented employment and company policies. Defs’ Facts, ¶¶ 5-7. In

addition, in order to perform work related tasks, Christie was provided

with a company desktop and laptop, both of which ran a version of Apple’s



1      Initially, Plaintiff only moved for partial summary judgment on his
common law claim for invasion of privacy and the SCA claim. However, in
Plaintiff’s opposition to Defendants’ motion, he indicates that he is seeking
summary judgment on all remaining counts, i.e., CFAA and NJCROA
claims.      While that request is procedurally defective, because in this
Opinion, I grant Defendants’ motion for summary judgment, I will
nevertheless consider Plaintiff’s cross-motion for summary judgment on
all counts.
                                     2
Macintosh OS X Operating system. Id. at ¶ 10. There is no dispute by

Christie that these computers were owned by NINS, and at no time, did he

have ownership of them. Id. at ¶¶ 11, 13. In fact, the same desktop

computer had been used by a former executive director, Kevin Mongrain.

Id. at ¶ 12.

      NINS maintained e-mail accounts at the ninsdu.org domain, hosted

by Google. Id. at ¶ 19. At the time Christie was employed by NINS, Mary

Jo Dorsey was an administrator of NINS’s email accounts, and she also

provided general technical support to the NINS staff, including Christie.

Id. at ¶¶ 16, 20. Christie was given an e-mail account at the ninsdu.org

domain, rchristie@ninsdue.org, for work purposes. Id. at ¶ 21. In that

connection, both of Christie’s work computers, i.e., desktop and laptop,

were configured to download e-mails sent to Christie’s work e-mail

address. See id. at ¶ 22.

      Christie   also   maintains     a   personal    e-mail   account    at

r.christie@att.net, which was hosted by Yahoo!. Id. at ¶¶ 23-24. These e-

mails were stored on one or more of Yahoo!’s remote servers. Id. at ¶ 24.

In June 2015, soon after Christie assumed his role as the Director, he e-

mailed Dorsey “to unravel a problem” he was having with his personal e-

mail, as he could not open those emails on either of the Apple computers.

See E-Mail between Christie and Dorsey, dated June 3, 2015.           A few

minutes later, Dorsey responded: “Let’s talk. I’ll be able to better evaluate

if I look at your computer and watch you walk through the process of

                                     3
logging in.” Id. On that same day, the desktop computer was synchronized

with the r.christie@att.net e-mail account, such that Christie was able to

access his personal e-mails on his work desktop computer. Id. at ¶ 28;

Christie Tr., T98: 7-10; Pl.’s Facts, ¶ 2 (“[Christie’s] att.net personal email

account and his ninsdu.org email account were ‘created’ on the desktop

Christie used at NINS.”).

      During the first half of 2016, Christie ceased providing services to

NINS, see Defs’ Facts, ¶ 34, and he was terminated from employment in

April 2016.   Pl.’s Facts, ¶ 3.    Upon termination, Dorsey disabled the

rchristie@ninsdu.org e-mail address.       Defs’ Facts, ¶ 35.      Thereafter,

Christie and NINS entered into negations regarding a severance

agreement. Christie negotiated with Ryan, NINS’ co-founder and officer.

Pl.’s Facts, ¶ 5. According to Christie, he and Ryan came to an agreement

on the terms in early June 2015, and Christie received a draft of the

settlement agreement on June 16, 2016.

      Around the time of the negotiations, in June 2016, NINS needed

certain information regrading the dates of an upcoming scholarly

conference, the Newmanfest, that NINS was holding with Father Ian Ker.

Defs’ Facts, ¶ 38.     NINS attempted to reach Christie to obtain that

information. See Pl.’s Facts ¶ 6. In fact, on June 8, 2016, Kenneth Parker,

the newly named interim executive director, who replaced Christie,

emailed Christie and requested that he “confirm the dates Fr. Ker has

agreed to be at NINS and lecture.” Id. In the same email, Parker requested

                                      4
Christie to return the NINS keys and MacAir laptop to the Institute. 2 Id.

Two days later, Christie responded that he was “working on the data that

[he had] on the NINS [laptop,]” and that “it would take [him] some time to

do so.” Id. at ¶ 7. Parker, again, asked Christie to confirm “the dates that

Fr. Ker arranged with [him.]” Id. at ¶ 11. On June 9, 2016, Christie

responded that he would “ferret that information out and get it to [Parker]

within the next few days, if not before then.” Id. at ¶ 12.

      Because NINS was unable to obtain certain information from

Christie, on June 15, 2019, NINS held a staff meeting wherein the following

people attended: McIntyre, Carol DeClaudio, Julia Morratto, Dorsey and

Donna Lewis, and Father Morgan, who was a founding member and

president of NINS. Id. at ¶ 15. Parker, located in England at the time of

the meeting, also participated by video conferencing.         At that meeting,

McIntyre, as the office manager, sought and obtained permission from

Parker and Father Morgan to access the NINS’s desktop that was once

used by Christie, in order to locate the dates on which Father Ker was



2      In an email dated June 8, 2016, Parker stated to Ryan that Mia
McIntyre, the office manager at NINS, had requested Christie to return “the
computer and keys some time ago and received no response.” Pl.’s Facts,
¶ 8 (citing Email from Ryan to Parker and McIntyre, dated June 8, 2016).
Parker indicated that he preferred those items to be returned “with all due
speed,” as “[t]he documents on the computer are needed now. [Christie]
is holding material that is needed for external review and for other urgent
matters. Without access, [NINS] continue[s] to be in the dark about issues
that are pressing.” Id. As such, in addition to Parker, Ryan also emailed
Christie, on June 9, 2016, asking Christie to return the NINS items,
including the laptop, by June 13, 2016. See id. at ¶ 9 (citing Email from
Ryan to Christie, dated June 9, 2016).
                                     5
coming to NINS by reviewing Christie’s work emails. See id. at ¶ 15; Defs’

Facts, ¶ 40.   According to McIntyre, Christie, in May 2016, provided

McIntyre the password to the NINS desktop such that the incoming

director could begin using that desktop. Defs’ Facts, ¶¶ 36-37. However,

Christie, on the other hand, claims that he provided his password to

Father Morgan for a purpose unrelated to accessing the NINS desktop;

according to Christie, the only password he gave was the one to the NINS’

ADP account, and that password was the same one used for the desktop

computer. Pl.’s Facts, ¶ 19.

      To   allow    the    search,       Dorsey,   first,   re-enabled   the

rchristie@ninsdu.org e-mail account.        Defs’ Facts, ¶ 48.     McIntyre

unlocked the desktop with Christie’s password, and proceeded to open

Apple’s e-mail application.    Id. at ¶ 51.    When the program opened,

McIntyre was provided with a window including a listing for NINS,

corresponding to the Christie’s work e-mail account, as well as other

listings. Id. at ¶ 52. McIntyre clicked on the work account to access e-

mails from the rchristie@ninsdu.org address. Id. In order to search for

particular e-mails, McIntyre typed in Ian Ker’s name in the search box to

attempt to retrieve relevant e-mails regarding the date that Father Ker

could come to NINS. Id. at ¶ 53; Pl.’s Facts, ¶ 24. While McIntyre found

the relevant information through the search, she also reviewed other e-

mails in the process. Indeed, according to McIntyre, she identified an e-

mail that contained negative comments about NINS from Christie to

                                     6
another person; unbeknownst to McIntyre, this particular e-mail

originated     from   Christie’s   personal   account   associated   with   the

r.christie@att.net address. Id. at ¶ 56 (citing McIntyre Dep., T51:17-52:2).

Thereafter, McIntyre stopped her search, which took approximately less

than half an hour, and sent an e-mail to Parker requesting instructions. 3

Id. at ¶ 57.

        Meanwhile, Parker was in Birmingham, England. Id. at ¶ 58. On

the evening of June 15, 2016, Birmingham time, 4 Parker received an email

from Christie with the scheduling information for Father Ker; however,

according to Parker, because of the international time difference and other

connectivity issues, Parker did not check his e-mail account until late in

the afternoon, Birmingham time, on June 16, 2016. Id. at ¶¶ 59-61. Upon

checking, Parker forwarded Christie’s e-mail with the relevant dates to

McIntyre at 6:50 p.m., or 1:50 p.m. Eastern Standard Time, and in the

same message, instructed McIntyre to forward the e-mail containing

negative comments about NINS made by Christie to Father Morgan. Id. at

¶ 62.

        After Christie left his employment at NINS, he took the work laptop

with him, and it was not returned until sometime during the course of this



3      As discussed infra, by relying on his expert report, Christie argues
that, on June 16, 2016, NINS, through McIntyre, “accessed” additional e-
mails from Christie’s personal att.net account, including some e-mails that
were attorney-client privileged.

4       Birmingham is five hours ahead of Eastern Standard Time.
                                        7
litigation. In addition to accusations of unauthorized access of the NINS

desktop computer and his personal e-mail account, Christie claims that a

large swath of files were deleted from the laptop. In that regard, he accuses

NINS of remotely accessing the laptop for the purposes of deleting files.

Moreover, Christie claims that because of NINS’s unauthorized access of

his files and the resultant e-mails that were reviewed by NINS, the

severance agreement was ultimately terminated by NINS in bad faith. See

Pl.’s Facts, ¶ 31. Indeed, on June 17, 2016, NINS’s attorney, David J.

McAllister, corresponded with Christie, and in his email to Plaintiff,

McAllister stated that “[NINS’s] decision to withdraw the offer was made in

large part due to the content of [Christie’s] emails to Father Ian Ker.” Id.

at ¶ 32 (citing Email from McAllister to Christie, dated June 17, 2016).

      Plaintiff brought suit against Defendants, asserting that they

violated: (i) the CFAA; (ii) the NJCROA; and (iii) the SCA, as well as invaded

Plaintiff’s privacy. In response to Plaintiff’s claims, Defendants asserted

the following counterclaims: (i) replevin; (ii) bailment; and (iii) unjust

enrichment. These counterclaims are based on the allegation that Plaintiff

wrongfully retained the NINS’s laptop computer and deprived NINS of the

use of its laptop.

      In the instant matters, Defendants move for summary judgment on

all claims, and Plaintiff cross-moves for summary judgment. Plaintiff also

moves for summary judgment on Defendants’ counterclaims.




                                      8
                                DISCUSSION

I.    Standard of Review

      Summary judgment is appropriate “if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material

fact and that the moving party is entitled to a judgment as a matter of law.”

Fed. R. Civ .P. 56(c). A factual dispute is genuine only if there is “a

sufficient evidentiary basis on which a reasonable jury could find for the

non-moving party,” and it is material only if it has the ability to “affect the

outcome of the suit under governing law.” Kaucher v. County of Bucks, 455

F.3d 418, 423 (3d Cir. 2006); see also Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986). Disputes over irrelevant or unnecessary facts will

not preclude a grant of summary judgment. Anderson, 477 U.S. at 248.

“In considering a motion for summary judgment, a district court may not

make credibility determinations or engage in any weighing of the evidence;

instead, the non-moving party’s evidence ‘is to be believed and all

justifiable inferences are to be drawn in his favor.’” Marino v. Indus. Crating

Co., 358 F.3d 241, 247 (3d Cir. 2004) (quoting Anderson, 477 U.S. at 255));

see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587, (1986); Curley v. Klem, 298 F.3d 271, 276-77 (3d Cir. 2002).

      The party moving for summary judgment has the initial burden of

showing the basis for its motion. Celotex Corp. v. Catrett, 477 U.S. 317,

323 (1986). “If the moving party will bear the burden of persuasion at trial,

                                      9
that party must support its motion with credible evidence . . . that would

entitle it to a directed verdict if not controverted at trial.” Id. at 331. On

the other hand, if the burden of persuasion at trial would be on the

nonmoving party, the party moving for summary judgment may satisfy

Rule 56’s burden of production by either (1) “submit[ting] affirmative

evidence that negates an essential element of the nonmoving party’s claim”

or (2) demonstrating “that the nonmoving party’s evidence is insufficient

to establish an essential element of the nonmoving party’s claim.” Id. Once

the movant adequately supports its motion pursuant to Rule 56(c), the

burden shifts to the nonmoving party to “go beyond the pleadings and by

her own affidavits, or by the depositions, answers to interrogatories, and

admissions on file, designate specific facts showing that there is a genuine

issue for trial.” Id. at 324; see also Matsushita, 475 U.S. at 586; Ridgewood

Bd. of Ed. v. Stokley, 172 F.3d 238, 252 (3d Cir. 1999). In deciding the

merits of a party’s motion for summary judgment, the court’s role is not to

evaluate the evidence and decide the truth of the matter, but to determine

whether there is a genuine issue for trial. Anderson, 477 U.S. at 249.

Credibility determinations are the province of the factfinder. Big Apple

BMW, Inc. v. BMW of N. Am., Inc., 974 F.2d 1358, 1363 (3d Cir. 1992).

      There can be “no genuine issue as to any material fact,” however, if

a party fails “to make a showing sufficient to establish the existence of an

element essential to that party’s case, and on which that party will bear

the burden of proof at trial.” Celotex, 477 U.S. at 322-23. “[A] complete

                                     10
failure of proof concerning an essential element of the nonmoving party’s

case necessarily renders all other facts immaterial.” Id. at 323; Katz v.

Aetna Cas. & Sur. Co., 972 F.2d 53, 55 (3d Cir. 1992).

II.   The Computer Fraud and Abuse Act

      At the outset, before I set forth the relevant standard under the

CFAA, I note that the statute has various provisions prohibiting the

intentional, unauthorized access of protected computers. See 18 U.S.C. §

1030(a)(1)-(7). These provisions prohibit certain enumerated conduct. See

P.C. Yonkers, Inc. v. Celebrations the Party & Seasonal Superstore, LLC,

428 F.3d 504, 508 (3d Cir. 2005); Advanced Fluid Sys. v. Huber, 28 F.

Supp. 3d 306, 326 (M.D. Pa. 2014) (“The CFAA prohibits seven types of

computer crimes involving unauthorized access to computers (or access in

excess of authorization) which results in obtaining information from or

damaging the computer.”). Indeed, “to state a civil claim for violations of

the CFAA, a plaintiff must allege: (1) damage or loss ‘to 1 or more persons

during any 1-year period . . . aggregating at least $5,000 in value’; 5 (2)



5      Pursuant to § 1030(g), “[a]ny person who suffers damage or loss by
reason of a violation of this section may maintain a civil action against the
violator to obtain compensatory damages and injunctive relief or other
equitable relief. A civil action for a violation of this section may be brought
only if the conduct involves 1 of the factors set forth in subclauses
[subclause] (I), (II), (III), (IV), or (V) of subsection (c)(4)(A)(i).” 18 U.S.C. §
1030(g). Relevant to this matter, § 1030(c)(1)(A)(I) provides that to sustain
a civil suit under § 1030(a), the alleged wrongful conduct must have
caused a loss of at least $5,000 in value. While Defendants argue that
they are entitled to summary judgment on the CFAA claim because, inter
alia, Plaintiff failed to established any damages, I do not need to reach the
issue of loss, however, because I find that Plaintiff has not submitted
                                        11
caused by; (3) violation of one of the substantive provisions of §§ 1030(a)

or (b).” Advanced Fluid, 28 F. Supp. 3d at 326 (quoting Sealord Holdings,

Inc. v. Radler, No. 11-6125, 2012 U.S. Dist. LEXIS 29878, at *11-12 (E.D.

Pa. Mar. 6, 2012)).

      Notwithstanding these various provisions under the CFAA, Plaintiff,

in his Amended Complaint, does not specify under which provision he is

proceeding.   While Defendants, in their briefing, cited §1030(a)(5)(B),

Plaintiff, on the other hand, points to § 1030(a)(2)(C). Regardless of which

provision, however, the essential element of all § 1030(a) claims is the

“unauthorized” access of information in connection with computers. See

Collegesource, Inc. v. Academyone, Inc., 597 Fed. Appx. 116, 129 (3d. Cir.

2015)(“Common to all . . . claims under the CFAA is the requirement of

proof that the defendant accessed information ‘without authorization’ or

‘exceed[ed] authorized access.’”). 6 Because I find that Plaintiff has failed


sufficient evidence to show that Defendants accessed information without
authorization.

6     In order to recover under the CFAA, Plaintiff must prove that the
computers that he alleges were accessed without authorization by
Defendants were “protected computers” under the meaning of the statute.
That term is defined as a computer –

      (A) exclusively for the use of a financial institution or the
      United States Government, or, in the case of a computer not
      exclusively for such use, used by or for a financial institution
      or the United States Government and the conduct
      constituting the offense affects that use by or for the financial
      institution or the Government; or

      (B) which is used in or affecting interstate or foreign
      commerce or communication, including a computer located
                                     12
to show a genuine issue of material fact as to that particular element, my

analysis focuses on that inquiry.

      The CFAA is a criminal statute which penalizes a range of computer

offenses and also provides a civil remedy in certain circumstances to

persons who suffer damage or loss as a result of a violation of its

provisions. See 18 U.S.C. § 1030(g) (specifying the circumstances in which

a plaintiff may bring a civil action under the CFAA); Grant Mfg. & Alloying,

Inc. v. McIlvain, No. 10-1029, 2011 U.S. Dist. LEXIS 108961, at *10 (E.D.

Pa. Sep. 23, 2011).     In general, the CFAA prohibits the knowing or

purposeful unauthorized access to, or transmission of, protected computer

data. See 18 U.S.C. § 1030(a); Grant Mfg. & Alloying, Inc. v. McIlvain, 499

Fed. Appx. 157, 159 (3d Cir. 2012). The touchstone of a CFAA claim is the

“unauthorized” access of computers. See, e.g., 18 U.S.C. § 1030(a)(2)(C)

(“intentionally accesses a computer without authorization or exceeds

authorized access, and thereby obtains . . . information from any protected

computer”); § 1030(a)(4) (“knowingly and with intent to defraud, accesses

a protected computer without authorization, or exceeds authorized access,

and by means of such conduct furthers the intended fraud and obtains



      outside the United States that is used in a manner that
      affects interstate or foreign commerce or communication of
      the United States[.]

18 U.S.C. 1030(e)(2)(A), (B). The parties do not dispute, on their motions,
that NINS’s computer and the laptop are “protected computers”
encompassed by the CFAA.

                                    13
anything of value . . .”); § 1030(a)(5)(C) (“intentionally accesses a protected

computer without authorization, and as a result of such conduct, causes

damage and loss . . .”).

      In the employment context, “[a]n employee accesses a computer

‘without authorization’ when he [or she] ‘has no rights, limited or

otherwise, to access the computer in question.’” Synthes, Inc. v. Emerge

Med., Inc., No. 11-cv-1566, 2012 U.S. Dist. LEXIS 134886, at *52 (E.D. Pa.

Sep. 19, 2012) (quoting Grant Mfg., 2011 U.S. Dist. LEXIS 108961, at *24);

LVRC Holdings LLC v. Brekka, 581 F.3d 1127, 1133 (9th Cir. 2009)(“an

employer gives an employee ‘authorization’ to access a company computer

when the employer gives the employee permission to use it”); United States

v. Morris, 928 F.2d 504, 511 (2d Cir. 1991) (holding that the word

“authorization” for purposes of the CFAA is “of common usage, without

any technical or ambiguous meaning”); Collegesource, 597 Fed. Appx. at

129. Simply put, a person accesses a computer without authorization

when he or she does so “without sanction or permission.” Pulte Homes,

Inc. v. Laborers' Int'l Union of N. Am., 648 F.3d 295, 304 (6th Cir. 2011).

      Importantly, an employee who accesses a computer by the terms of

his or her employment is “authorized” to use that computer for purposes

of the CFAA even if the purpose in doing so is to misuse or misappropriate

the information. Bro-Tech Corp. v. Thermax, Inc., 651 F. Supp. 2d 378,

407 (E.D. Pa. 2009); see, e.g., Diamond Power Int'l, Inc. v. Davidson, 540

F. Supp. 2d 1322 (N.D. Ga. 2007); Brett Senior & Assocs., P.C. v. Fitzgerald,

                                      14
No. 06-1412, 2007 U.S. Dist. LEXIS 50833, at *2-4 (E.D. Pa. Jul. 13,

2007); Lockheed Martin Corp. v. Speed, No. 05-31, 2006 U.S. Dist. LEXIS

53108, at *5 (M.D. Fla. Aug. 1, 2006); Int'l Ass'n of Machinists & Aero.

Workers v. Werner-Matsuda, 390 F. Supp. 2d 479, 495 (D. Md. 2005);

Shamrock Foods Co. v. Gast, 535 F. Supp. 2d 962, 965 (D. Ariz. 2008). In

other words, what one intends to do with information taken from a

computer is irrelevant if the individual was given computer access to that

information. See QVC, Inc. v. Resultly, LLC, 159 F. Supp. 3d 576, 595

(E.D. Pa. 2016)(“[T]hose who have permission to access a computer for any

purpose, such as employees, cannot act ‘without authorization’ unless and

until their authorization to access the computer is specifically rescinded

or revoked.”).

      Moreover, whether an employee “exceed[s] authorized access

depends on the computer access restrictions imposed by his employer.”

Grant Mfg., 2011 U.S. Dist. LEXIS 108961, at *24. For purposes of the

CFAA, a person “exceeds authorized access” by “access[ing] a computer

with authorization and . . . us[ing] such access to obtain or alter

information in the computer that the accesser is not entitled to obtain or

alter.” 18 U.S.C. § 1030(e)(6). As this definition makes clear, an individual

who is authorized to use a computer for certain purposes but goes beyond

those limitations is considered by the CFAA as someone who has

“exceed[ed] authorized access.” LVRC Holdings, 581 F.3d at 1133; see

Collegesource, 597 Fed. Appx. at 129.

                                     15
      Here, on these summary judgment motions, the parties point the

Court to three different types of access: (1) the NINS’s desktop computer;

(2) the NINS’s laptop computer; and (3) Plaintiff’s Yahoo! e-mails. Plaintiff

argues that Defendants violated the CFAA when they accessed these

“computers” without his authorization.       Before I address the parties’

substantive arguments, I turn first to Plaintiff’s pleadings.       Notably,

Plaintiff alleges that the sole basis of his CFAA claim is the unauthorized

access of his Yahoo! e-mails. See Am. Compl., ¶¶ 27-34 (“NINS knowingly

and intentionally accessed Plaintiff’s personal email account with AT&T

which is hosted by Yahoo! servers without Plaintiff’s authorization”).

Plaintiff has not sought to amend his Amended Complaint to include the

NINS’s desktop or laptop, and he cannot do so in his cross-motion for

summary judgement. See Bell v. City of Phil., 275 Fed. Appx. 157, 160 (3d

Cir. 2008). As such, as it stands now, Plaintiff’s CFAA claim is only based

on his complaint that Defendants wrongfully accessed his Yahoo! e-mails.

      The problem with Plaintiff’s claim is that the CFAA does not protect

the unauthorized access of emails. Rather, as I have discussed above, the

statute only protects the “unauthorized” access of computers, not stored

electronic communication in the form of e-mails. In other words, critically,

“the CFAA is aimed at unauthorized access to computers, not

unauthorized access to web-based accounts.”        Owen v. Cigna, 188 F.




                                     16
Supp. 3d 790, 793 (N.D. Ill. 2016)(citing 18 U.S.C. § 1030(a)(2)); 7 See

Brooks Group & Assocs. v. LeVigne, No. 12-2922, 2014 U.S. Dist. LEXIS

52479, at *28-29 (E.D. Pa. Apr. 15, 2014) (“The CFAA protects people from

unauthorized access to computers, for example by hacking or stealing a

password.”); see also Sloan Fin. Group, LLC v. Coe, No. 09-2659, 2010 U.S.

Dist. LEXIS 122600, at *16 (D.S.C. Nov. 18, 2010)(“[W]hether or not it was

a violation of company policy, emailing the spreadsheets did not involve

accessing a computer ‘without authorization’ under the CFAA.”).

Accordingly, Plaintiff’s claim, as pled, is simply beyond the scope of the

CFAA, and summary judgment can be granted on that claim based on this

reason, alone.

      Even if I were to treat Plaintiff’s Amended Complaint as having

included allegations regarding the NINS’s desktop and laptop computers,

his CFAA claim would still fail as a matter of law, for the simple reason

that Plaintiff did not have ownership of those devices. A majority of the

cases involving the CFAA, in the context of employment, involve claims

asserted by employers against employees for the unauthorized access of

company computers; this case is the reverse — Plaintiff, a former

employee, alleging that NINS and its officers and directors, Christie’s

former employer, accessed their own company computers without




7    Indeed, the title of section 1030 – “Fraud and Related Activity in
Connection with Computers” — expressly identifies this distinction.
                                   17
Plaintiff’s authorization. In this Court’s research, I found only one case

which resembles the instant matter.

      In Owen, the plaintiff, a former employee of defendant company,

Professional Consultants, Inc., claimed that the company, and its officers

and directors, violated multiple federal laws, including the CFAA, when

they accessed her private e-mail account through her former work

computer. Owen, 188 F.Supp. 3d at 791. Defendants moved to dismiss

on the grounds that they had authorization to access their own computers.

The court agreed, explaining:

      Neither party has identified—and the Court has not found—
      any CFAA case involving an employee's claim that her former
      employer exceeded its authority to access its own computer .
      . . . None of Owen’s allegations suggests that she retained any
      authority to grant or deny anyone permission to access her
      former work computer after she left PCI. She may well have
      had the power to deny access to her web-based email account,
      but the CFAA is aimed at unauthorized access to computers,
      not unauthorized access to web-based accounts, see 18
      U.S.C. § 1030(a)(2), and the only computer Owen alleges
      Defendants accessed without authority is her former work
      computer. These allegations do not raise her claim above the
      speculative level, and Count II is dismissed for failure to state
      a claim upon which relief can be granted. This dismissal is
      with prejudice.

Id. at 793.

      Just like Owen, Plaintiff, here, also brings a CFAA claim, alleging

that his former employer accessed the work desktop and laptop without

authorization. But, Plaintiff has conceded that he does not own those

computers; indeed, the desktop computer was, at all times, located in

NINS’s headquarter, and while Plaintiff kept the laptop for a period of time,

                                     18
it has been returned to NINS during the pendency of this litigation. Simply

put, the record is clear that Plaintiff has no ownership of either device.

Without having ownership, Plaintiff cannot, as a legal matter, exert

control, such that he can exclude others from accessing the devices.

Instead, because NINS is the rightful owner of those machines, consistent

with its ownership rights, NINS has the authority to decide who has

access. See, e.g., Skapinetz v. CoesterVMS.com, Inc., No. 17-1098, 2018

U.S. Dist. LEXIS 21648, at *16-17 (D. Md. Feb. 9, 2018). This is so even

if Plaintiff locked the desktop with a personal password.     Accordingly,

because Plaintiff cannot exercise any ownership rights over the devices, he

cannot, as a threshold matter, accuse Defendants of violating the CFAA by

accessing computers that they own. To adopt Plaintiff’s position would

not only gravely expand the scope of the CFAA, but also common law

concepts of property rights. Thus, as a matter of law, summary judgment

can be granted on this basis as to Plaintiff’s CFAA claim relating to the

unauthorized access of the NINS desktop or the laptop.

      Even assuming, arguendo, that Plaintiff can bring a CFAA claim,

summary judgment would still be appropriate, because he cannot show

that there is a genuine issue of material fact that Defendants lacked the

proper authorization. I first address the alleged unauthorized access of

the desktop and Yahoo! e-mails.     Plaintiff maintains that NINS lacked

authorization to access the NINS desktop computer, since it was password

protected.   In that regard, Plaintiff claims that McIntyre misused the

                                    19
password that was given by Plaintiff to Father Morgan for the sole purpose

of accessing the NINS’ ADP account, which purpose, Plaintiff claims, is

unrelated to computer access. As discussed supra, however, NINS did not

require Plaintiff’s authorization to access its own desktop computer,

regardless whether it was protected by Plaintiff’s personal password.

Rather, Plaintiff was merely a user of the computer, which use was

authorized in the first instance by NINS. 8 As such, when Parker and

Father Morgan, on behalf of NINS, gave McIntyre permission, McIntyre was

authorized to access the desktop computer, within the meaning of the

CFAA.

      Next, Plaintiff argues that he never authorized NINS to access his

personal e-mail account either through the Yahoo! server or through the

desktop computer. In that connection, Plaintiff argues that Defendants

violated the CFAA when McIntyre read his personal Yahoo! mail while

performing a search, and review, of his NINS e-mail account. I disagree.

On its motion, Defendants proffered a report from David J Peck (the “Peck

Report”), a computer forensic expert. Peck examined a forensic copy of the

desktop and opined that when Christie asked a NINS employee, Dorsey, in


8     Christie relies on the case White v. White, 344 N.J. Super. 211(Ch.
Div. 2001), for the legal principle that “‘without authorization’ means using
a computer from which one has been prohibited, or using another’s
password or code without permission.” Id. at 221. The court in White
dealt with the issue whether an authorized user of a jointly-used family
computer had violated certain laws when a co-owner and co-user accessed
the e-mails stored on that computer. That case is distinguishable because
Christie, as he has conceded, does not own the computers at issue in this
case.
                                     20
2015 to assist him with accessing his personal e-mail on the desktop

computer, that very day, “the desktop began downloading [e-mail]

messages from the remote server hosting r.christie@att.net, in a manner

consistent with Christie’s request.” Peck Report, pp. 14-15. The expert

further stated the following:

      [W]hen the NINS desktop was booted up and the Mail
      application opened in June of 2016, the Mail application on
      the NINS desktop would have contained all the fetched e-mails
      from r.christie@att.net. NINS was not required to take any
      purposeful action to download these e-mails, and was not
      required to establish a connection to the remote server storing
      the e-mails. Any access to the remote server, and any retrieval
      of e-mail messages from that server, was managed by the
      synchronization that had been set up on June 3, 2015, the
      same day Christie requested it, and never disabled. Instead,
      NINS could view e-mails sent or received using the
      r.christie@att.net e-mail account without accessing the
      remote server by accessing copies already stored locally on the
      NINS Desktop.

Id. at p. 17.

      Put differently, according to Peck, when McIntyre was given access

to search through Christie’s work e-mails on the NINS desktop, Christie’s

personal Yahoo! e-mail account automatically connected to the desktop

computer and downloaded Christie’s personal e-mails stored on Yahoo!’s

remote server. Importantly, Plaintiff’s own expert on this subject, Tino

Kyprianou, did not dispute this finding from Peck.      Specifically, when

explicitly asked at his deposition whether he found any inaccuracies in the

Peck Report, Kyprianou stated: “No, I did not.” Kyprianou Dep., T9:14-22.

      Notwithstanding the forensics evidence, Plaintiff insists that he

never authorized NINS to maintain his personal e-mails on the work
                                    21
desktop, and he has certified, on this motion, that no such authorization

was provided.     However, Plaintiff admits that the NINS desktop was

“configured to synchronize with the r.christie@att.net e-mail account.”

Plf.’s Statements in Response to Defs’ Statement of Undisputed Facts, ¶

28. And, Plaintiff has also admitted that he used the desktop computer to

access his r.christie@att.net account. Pl.s’ Dep. T98:7-10. What Plaintiff

disputes is that other than asking Dorsey for assistance to view his

personal e-mails, he never requested his e-mails be automatically

downloaded from the Yahoo!’s remote servers. While Plaintiff claims that

he never requested this process to take place, the undisputed fact remains,

however, that when the synchronization was initiated in June 2015, that

set-up began the automatic downloading process, which was never

disabled by Plaintiff or any of the NINS staff. That fact was confirmed by

both experts. As such, because the synchronization was automatic, none

of the NINS staff accessed the Yahoo! remote servers to download Plaintiff’s

e-mails. 9   Indeed, there is no evidence that McIntyre, or any of the


9      In his briefing, Plaintiff argues that had he authorized the
synchronization process to take place, he would have known that his
personal e-mail was on the desktop and could have deleted the account
upon his return to NINS in early June 2016. Plaintiff’s argument in this
regard is irrelevant; Plaintiff does not dispute that he — in fact —
authorized the “synchronization” process.       See Plf.’s Statements in
Response to Defs’ Statement of Undisputed Facts, ¶ 28. Indeed, it is
undisputed that in order for that process to be successful, it required
Plaintiff to enter his Yahoo! e-mail account password. And, Plaintiff has
not disputed that he initially provided such a password to permit
synchronizing of his Yahoo! e-mails to the NINS desktop. To the extent
Plaintiff was not aware that the automatic synchronization would remain
on the desktop, that lack of knowledge is not relevant to the issue of
                                    22
individual defendants, accessed Plaintiff’s personal e-mails directly

through Yahoo!’s remote servers. Moreover, there is also no dispute that

McIntyre     was   not   aware   that    Plaintiff’s   personal   e-mails   were

automatically synchronized with the NINS desktop, such that they could

be viewed on that computer. Rather, the record is clear: McIntyre reviewed

Plaintiff’s work and synchronized personal e-mails on the NINS desktop,

and there is no evidence that McIntyre intentionally, and without

authorization, accessed Plaintiff’s Yahoo! e-mails directly through a remote

server. 10   Accordingly, once McIntyre was granted access by NINS to

search through the desktop, Plaintiff’s claim that the CFAA was violated

because McIntyre viewed his personal e-mails without authorization is

plainly not actionable under the statute; the CFAA only prohibits the

“unauthorized” access of a computer by an employee, and here, the

undisputed facts show that no such conduct occurred.                  Summary

judgment on this aspect of the CFAA claim is granted.

       Finally, Plaintiff accuses Defendants of violating the CFAA by

remotely hacking into the NINS laptop and deleting hundreds of work and


whether McIntyre intentionally accessed Plaintiff’s personal e-mails
without authorization.

10     As a last-ditch effort, Plaintiff argues that NINS’s removal of the
synchronization between his personal e-mail account and the desktop
after having accessed his e-mails in June 2016, somehow is evidence that
Defendants were aware that they did not have access in the first place. To
the contrary, the fact that NINS removed the synchronization process after
they became aware it, suggests that Defendants took the necessary steps
to discontinue the process in order to prevent Christie’s Yahoo! e-mails
from being automatically download onto the NINS desktop.
                                        23
personal e-mails and files. In response, Defendants deny accessing the

laptop remotely or otherwise. First and foremost, I stress, again, that NINS

does not require Plaintiff’s authorization to access its own laptop. To the

extent that NINS in fact accessed the laptop remotely, that conduct is not

actionable under the CFAA. In any event, there is no evidence that any of

the NINS staff committed such an act. 11

      I start with the testimony of the NINS staff: Dorsey, McIntyre, Parker,

Ryan and Morgan all denied that they accessed the laptop computer

remotely. See Dorsey Tr., T6:22-T7:2l; McIntyre Tr., T62:21-23; Parker

Tr., T45:9-13; Ryan Tr., T63:5-10; Morgan Tr., T12:9-19, T23:21-24.

Instead, Plaintiff relies on his expert and posits that “somebody accessed”

the computer.    Without any evidentiary support, Plaintiff asserts that

because he, himself, did not delete the emails and files on the laptop, it

must have been NINS. This is not appropriate evidentiary support on a

summary judgment motion.

      After analyzing the contents of the laptop, Plaintiff’s expert

determined that numerous emails, attachments, and address book entries

were deleted from the laptop. See Kyprianou Report, p. 7. Kyprianou



11     I note that as a matter of law, even if NINS deleted Plaintiff’s emails
and files on the laptop, it is still not a violation under the CFAA. As I have
recounted extensively the scope of the CFAA, the statute only punishes
those who access a computer without authorization. In that regard, when
someone is authorized to access a computer, it is not within the purview
of the CFAA’s prohibited conduct when that authorized personnel misuses
or misappropriates the information contained on that computer. See,
supra.
                                     24
opined that the deletion was unlikely caused by user error on Plaintiff’s

part.   12   Moreover, the expert “confirmed that the Remote Desktop

Connection Application existed on the . . . LAPTOP,” and that the

application “allow[s] for the ability to remotely access the computers.” Id.

at p. 13. However, Kyprianou specifically states in his report that he “was

unable to determine whether the LAPTOP was remotely accessed . . . and

if so, who did so.” Id. Rather, Kyprianou speculates that “it is plausible

that a user with administrative rights accessed the LAPTOP to delete files

and emails . . . .” Id. Kyprianou’s testimony further sheds light on his

opinion; when specifically questioned regarding NINS’s role in the alleged

“hacking,” Kyprianou answered that he did not “find any evidence that

NINS hacked into [the laptop].” Kyprianou Tr., T39:23-24. Moreover, he

clarified that even though he found a desktop connection application on

the laptop, it does not mean that it was utilized to remotely connect with

the laptop from an outside source. Id. at T19:7-19. In fact, Kyprianou

acknowledged that the application was bundled with Microsoft Office for

Mac computers. Id. at T36:8-18. In other words, the expert agreed that

the application in question — which would allow an outside user to

remotely access the laptop — was pre-installed with Microsoft Office, not




12    However, Kyprianou testified that he relied on Plaintiff’s own
assertion that Plaintiff did not delete, intentionally or otherwise, any files
from the laptop, and that the expert was unable to confirm through direct
forensic evidence that Plaintiff did not, in fact, delete any files. See id. at
T11:19-T12:3.
                                      25
necessarily intentionally installed by NINS to allow for remote access. Id.

Damningly, having examined the forensic evidence, Kyprianou testified

that he was unable to determine that the laptop was remotely accessed at

all, albeit suggesting that perhaps someone accessed the laptop through

untraceable means. Id. at T38:5-18.

      The issue with Kyprianou’s opinion is that he could not identify any

credible evidence to establish with any degree of certainty that someone

from NINS remotely accessed the laptop computer.          Indeed, while the

expert opines that someone “could” have accessed the laptop remotely, he

cannot determine whether such access was actually performed.           More

importantly, even if remote access occurred, Kyprianou could not

determine whether NINS did so. To defeat summary judgment, Plaintiff

cannot reasonable rely on an expert who ultimately resorts to speculation.

It is well established that, in the context of summary judgment motions,

the Third Circuit has demanded that the factual predicate of an expert’s

opinion must find some support in the record, and has emphasized that

mere “theoretical speculations” lacking a basis in the record will not create

a genuine issue of fact. Pa. Dental Ass'n. v. Med. Serv. Ass'n., 745 F.2d

248, 262 (3d Cir. 1984)(quotations omitted); see Sharpe v. Robbins, No.

07-1879, 2009 U.S. Dist. LEXIS 52792, at *10 (D.N.J. Jun. 23, 2009)(“[a]n

expert's opinion, however, must be supported by the factual evidence and

not based solely on the expert's conclusions”); Marvel v. Del. Cnty., No. 07-

5054, 2009 U.S. Dist. LEXIS 46755, at *17 (E.D. Pa. June 2, 2009), aff'd

                                     26
397 Fed. Appx. 785 (3d Cir. 2010)(finding that an expert report that merely

offers conclusory opinions, without explicit factual foundation, is

insufficient to defeat a motion for summary judgment); Major League

Baseball Props., Inc. v. Salvino, Inc., 542 F.3d 290, 311 (2d Cir. 2008)(“[a]n

expert's opinions that are without factual basis and are based on

speculation or conjecture are similarly inappropriate material for

consideration on a motion for summary judgment”); Zeller v. J.C. Penney

Co., No. 05-2546, 2008 U.S. Dist. LEXIS 25993, at *22 n.13 (D.N.J. Mar.

31, 2008)(noting that “an expert’s bare conclusions are not admissible

under” the Federal Rules of Evidence, and that the exclusion of an expert’s

opinion on a summary judgment motion is appropriate when that expert’s

“conclusions were to speculative”); Edison Wetlands Ass'n, Inc. v. Akzo

Nobel Chems., Inc., No. 08-419, 2009 U.S. Dist. LEXIS 119281, at *6-7

(D.N.J. Dec. 22, 2009)(holding that “the expert must have good grounds

for his or her belief” and that courts “need not admit bare conclusions or

mere    assumptions       proffered    under       the   guise   of    expert

opinions”)(quotations and citations omitted); Scott v. Calpin, No. 08-4810,

2012 U.S. Dist. LEXIS 102644, at *24-25 (D.N.J. Jul. 24, 2012). On a

summary judgment motion, Plaintiff must proffer more concrete evidence

to show unauthorized access on the part of NINS, and because he has

failed to do so after a lengthy discovery process, summary judgment on all

aspect of Plaintiff’s CFAA claim is appropriate.




                                      27
III.   New Jersey Computer Related Offenses Act

       Consistent with his CFAA claim, Plaintiff also brought a companion

state law claim under the NJCROA. The statute, in full, reads:

          A person or enterprise damaged in business or property
          as a result of any of the following actions may sue the
          actor therefor in the Superior Court and may recover
          compensatory and punitive damages and the cost of the
          suit including a reasonable attorney’s fee, costs of
          investigation and litigation:

       a. The purposeful or knowing, and unauthorized altering,
          damaging, taking or destruction of any data, data base,
          computer program, computer software or computer
          equipment existing internally or externally to a
          computer, computer system or computer network;

       b. The purposeful or knowing, and unauthorized altering,
          damaging, taking or destroying of a computer, computer
          system or computer network;

       c. The purposeful or knowing, and unauthorized
          accessing or attempt to access any computer, computer
          system or computer network;

       d. The purposeful or knowing, and unauthorized altering,
          accessing, tampering with, obtaining, intercepting,
          damaging or destroying of a financial instrument; or

       e. The purposeful or knowing accessing and reckless
          altering, damaging, destroying or obtaining of any data,
          data base, computer, computer program, computer
          software, computer equipment, computer system or
          computer network.

N.J.S.A. 2A:38A-3 (emphasis added). The statute imposes liability against

an “actor” whose “purposeful or knowing” conduct is proscribed by the

statute. Although the term “actor” is not defined within the act, “each

subsection of [the Act] is independent of the other and each subsection



                                    28
requires that the conduct by the actor be ‘purposeful and knowing.’”

Fairway Dodge, L.L.C. v. Decker Dodge, Inc., 191 N.J. 460, 469 (2007).

      Like his CFAA claim, Plaintiff does not identify under which

subsection of the NJCROA he is proceeding. 13 Significantly, pursuant to

the plain language of the statute, subsections (a) – (d) require an actor to

access a computer, computer system, or network without authorization.

See Ferring Pharms. Inc. v. Watson Pharms., Inc., No. 12-5824, 2014 U.S.

Dist. LEXIS 199073, at *17 (D.N.J. Aug. 4, 2014).       Notably, the Third

Circuit has advised that courts have interpreted the NJCROA “in harmony

with its federal counterpart,” the CFAA.      In re Nickelodeon Consumer

Privacy Litigation, 827 F.3d 262, 277 (3d Cir. 2016); New London Assocs.,

LLC v. Kinetic Soc. LLC, No. 18-7963, 2019 U.S. Dist. LEXIS 62731, at *23

(D.N.J. Apr. 11, 2019); Mu Sigma, Inc. v. Affine, Inc., No. 12-1323, 2013

U.S. Dist. LEXIS 99538 (D.N.J. July 17, 2013) (dismissing claims under

the state and federal computer statutes for identical reasons).

      Here, having determined that under the CFAA, Plaintiff has failed to

prove that Defendants did not have the adequate authorization to access

their own laptop and desktop computers, for substantially similar reasons,

I find that Plaintiff cannot prove his NJCROA claim as to the laptop and




13    Similar to his CFAA claim, in the Amended Complaint, Plaintiff only
alleges the accessing of his Yahoo! e-mails as the sole basis of his NJCROA
cause of action. See Am. Compl., ¶ 40 (“Defendants violated N.J.S.A.
2A:38A-3 by purposely and knowingly accessing Plaintiff’s email account
without authorization while Plaintiff resided in New Jersey.”).
                                    29
the desktop. See, supra. Likewise, because Plaintiff has failed to prove

that NINS and its staff accessed its Yahoo! e-mails directly through the

Yahoo! remote servers, he cannot demonstrate that his personal e-mails

were accessed without authorization. Accordingly, summary judgment is

appropriate as to all aspects of Plaintiff’s NJCORA claim, for the same

reasons why Plaintiff’s CFAA claim fails to survive on this motion. 14

IV.   Invasion of Privacy

      Plaintiff’s New Jersey common law claim of invasion of privacy is

based on his allegations that Defendants wrongfully, and without

authorization, accessed his Yahoo! e-mail account and read his personal

e-mails. Plaintiff also alleges that Defendants invaded his privacy when

they intentionally deleted Plaintiff’s e-mails and files when they “hacked”

into the NINS laptop. See Am. Compl., ¶ 37.

      As a preliminary matter, based on the record, Plaintiff has failed to

adduce sufficient evidence to prove that Defendants accessed his laptop

when it was in his possession in New Jersey. See, supra. Because Plaintiff

cannot establish unlawful access, his invasion of privacy claim, on the



14     To the extent Plaintiff intends to proceed under subsection (e), based
on his allegation that NINS deleted his e-mails and files on the NINS laptop,
I also find that summary judgment is appropriate. As I have explained, in
the context of the CFAA, Plaintiff has failed to demonstrate that NINS
accessed the laptop remotely; the same reasoning applies with equal force
as to this aspect of Plaintiff’s NJCROA claim, and as such, without any
evidence of access, Plaintiff cannot show that NINS “purposeful[ly] or
knowing[ly] access[ed] and reckless[ly] alter[ed], damage[ed], destroy[ed] or
obtain[ed] of any data . . . .” N.J.S.A. 2A:38-3(e).


                                     30
basis of the deletion of e-mails and files on the NINS laptop, does not

survive summary judgment.         Furthermore, on his motion for partial

summary judgment, Plaintiff clarifies that his privacy claim centers on

NINS’ conduct when McIntyre allegedly accessed and reviewed Plaintiff’s

personal e-mails. See Pl. Brief in Support of Partial Summary Judgement,

p. 5. Plaintiff argues, however, that he had an expectation of privacy in

the e-mails contained in his password protected personal Yahoo! e-mail

account that was accessed and viewed by NINS.           However, as I have

discussed, supra, there is no evidence that any of the NINS’ staff, including

McIntyre, directly accessed Plaintiff’s Yahoo! e-mail account using

Plaintiff’s password.   Rather, McIntyre, during a search of the NINS

desktop, reviewed certain of Plaintiff’s personal e-mail correspondence

that were automatically synchronized to the desktop. As such, the issue

here is whether Plaintiff has shown that such limited conduct constitutes

invasion of privacy. I answer that question in the negative.

      In New Jersey, “the common law recognizes various causes of action

relating to the right to privacy.” Hennessey v. Coastal Eagle Point Oil Co.,

129 N.J. 81, 95 (1992). New Jersey has adopted the Restatement (Second)

of Torts, § 652B, which states:

      One who intentionally intrudes, physically or otherwise, upon
      the solitude or seclusion of another or his private affairs or
      concerns, is subject to liability to the other for the invasion of
      his privacy, if the intrusion would be highly offensive to a
      reasonable person.




                                     31
White, 344 N.J. Super. at 222 (quoting The Restatement (Second) of Torts,

§ 652B); Stengart v. Loving Care Agency, Inc., 201 N.J. 300, 316 (2010);

Bisbee v. John C. Conover Agency, Inc., 186 N.J. Super. 335, 339 (App.

Div. 1982); Ehling v. Monmouth-Ocean Hosp. Serv. Corp., 961 F. Supp. 2d

659, 674 (D.N.J. 2013); Relevant here, the intentional invasion, or also

known as intrusion of seclusion, may be by some “form of investigation or

examination into [a person’s] private concerns, as by opening [his/her]

private and personal mail . . . . The intrusion itself makes the defendant

subject to liability . . . .”   White, 344 N.J. Super at 222 (quoting The

Restatement (Second) of Torts, § 652B, comment b.). And, the intrusion

must be “highly offensive to a reasonable person.” Id. Whether it is “highly

offensive” turns on one’s reasonable expectation of privacy. In that regard,

a “‘reasonable person’ cannot conclude that an intrusion is ‘highly

offensive’ when the actor intrudes into an area in which the victim has

either a limited or no expectation of privacy.” Id.

      According to the New Jersey Supreme Court, “expectations of

privacy are established by general social norms.” State v. Hempele, 120

N.J. 182, 200 (1990). That means, one’s expectation of privacy must be

objectively reasonable. State v. Brown, 282 N.J. Super. 538, 547 (App.

Div.) cert. denied, 143 N.J. 322 (1995). A person’s subjective belief of

privacy is “irrelevant.” Id.    “[W]hether an employee has a reasonable

expectation of privacy in [his/her] particular work setting must be

addressed on a case-by-case basis.” Stengart, 201 N.J. at 317. In making

                                      32
that determination, “a court must [decide] whether objectively, given the

facts and circumstances of the particular case, a person would reasonably

believe he has an expectation of privacy.” Poltrock v. NJ Auto. Accounts

Mgmt. Co., No. 08-1999, 2008 U.S. Dist. LEXIS, at *16 (D.N.J. Dec. 22,

2008).

      In sum, a claim for invasion of privacy succeeds if a plaintiff proves

that (1) there was an intentional intrusion “upon the solitude or seclusion

of another or his private affairs,” and that (2) this intrusion would highly

offend the reasonable person. Bisbee, 186 N.J. Super. at 339. Under the

first prong, a defendant must commit an intrusive act. See O'Donnell v.

United States, 891 F.2d 1079, 1083 (3d Cir. 1989) (according to the

Restatement, an actor must “commit [an] intrusive act” to be liable for

invasion of privacy). “The converse of this principle is, however, of course,

that there is no wrong where defendant did not actually delve into

plaintiff’s concerns.” Bisbee, 186 N.J. Super at 340. Importantly, a plaintiff

faces a high burden in asserting a cause of action based on the tort of

intrusion of seclusion. Stengart, 201 N.J. at 316-17.

      Here, the alleged act of intrusion is a limited one: whether McIntyre’s

viewing of Plaintiff’s personal e-mails that were downloaded to the NINS

desktop is an intentional intrusion that would highly offend a reasonable

person.     That question turns on whether Plaintiff had a reasonable

expectation of privacy in those e-mails, which requires a case-by-case

analysis.   The undisputed facts reveal that McIntyre was granted the

                                     33
authorization to access the NINS desktop; that particular act was not

intrusive since NINS, the owner of the desktop computer, provided

permission for McIntyre to search. Once McIntyre signed onto the desktop

using Christie’s password, she performed a search for “Ian Ker’s name” in

the computer’s Mail Application. See McIntyre Dep., T37:17-24. McIntyre

testified that she did so in order to “locate the date that Father Ker

mentioned that he could probably come to NINS, to be our presenter for

our fall conference.”   Id.   The search results, according to McIntyre’s

uncontroverted testimony, populated numerous e-mail strands that

included the name “Ian Ker.” Id. at T38:18-20. McIntyre, then, proceeded

to read e-mails to find the relevant ones; McIntyre testified that she read

under ten e-mails. 15 Id. at T38:21-T39:2. McIntyre further testified that

she stopped searching after she read an e-mail strand in which Plaintiff

apparently spoke “ill of the institute” to Father Ker, and that same e-mail

strand also included the date information which McIntyre was searching.

Id. at T39:8-15, T40:7-25. Importantly, McIntyre testified that when she




15     Plaintiff’s expert opined that 90 minutes after McIntyre was signed
onto the desktop, over 40 personal e-mails from Plaintiff’s
r.christie@att.net account were “accessed” in a matter of two seconds.
But, Plaintiff has not provided evidence to show that McIntyre, or someone
else at NINS, read those e-mails. It defies logic that someone can review
large number of e-mails within a matter of seconds. Rather, the type of
“accessing,” was a continuation of the automatic downloading process,
particularly since McIntyre testified that she did not shutdown the desktop
computer when she completed her search of the e-mails. In any event,
Plaintiff has not identified specific e-mails, other than the ones involving
Father Ker, which Defendants had read.
                                     34
read the e-mails, she was not aware that some of them were sent and

received by Christie through his personal e-mails. Id. at T51:20-21.

      Plaintiff takes issue with McIntyre’s testimony. Essentially, Plaintiff

claims that some of McIntyre’s statements regarding her lack of awareness

that she was reading Christie’s personal e-mails, are not credible. First

and foremost, other than insinuating that McIntyre provided false

testimony, Plaintiff has not proffered any evidence that would tend to

contradict McIntyre’s statements in this context.       To defeat summary

judgment, Plaintiff cannot simply assert that testimony is false, without

providing some evidence to challenge its veracity. See Trivedi v. Slawecki,

No. 11-2390, 2014 U.S. Dist. LEXIS 167250, at *37 (M.D. Pa. Dec. 3,

2014)(finding summary judgment appropriate when the plaintiffs failed to

provide evidence showing falsity of the statements of a witness); see also

Gonzalez v. Sec'y of Dep't of Homeland Sec., 678 F.3d 254, 263 (3d Cir.

2012); Kirleis v. Dickie, McCamey & Chilcote, P.C., 560 F.3d 156, 161 (3d

Cir. 2009).

      But, more to the point, whether McIntyre was aware that she was

reading Christie’s personal e-mails is not dispositive.       What is more

probative is that Plaintiff has failed to show that NINS intentionally invaded

his privacy. Because invasion of privacy is an intentional tort, an essential

element of the claim is that the defendant intentionally invaded a plaintiff’s

privacy. See Ehling, 961 F.Supp. 2d at 674. Indeed, this is not a case

where a defendant-employer intentionally accessed an employee’s

                                     35
personal e-mail account, with the knowledge that it may intrude on the

personal affairs of another.     Rather, the undisputed facts show that

personal e-mails read by McIntyre were automatically downloaded onto

the NINS desktop — a synchronization process that Christie, himself,

permitted and initiated. In other words, McIntyre did not take any action

to retrieve those e-mails by unlawful means; the e-mails were passively

transmitted onto the desktop. 16

      Although summary judgment as to the claim for invasion of privacy

is appropriate because Plaintiff has failed to show an intentional act on

the part of Defendants, I also find that Plaintiff did not have any reasonable

expectation of privacy as to the personal e-mails that were downloaded

onto the NINS desktop computer. First, I start with the principle that the

New Jersey Supreme Court has expounded: a plaintiff bears a heavy

burden in proving that an invasion of privacy has occurred. Stengart, 201



16
      Relying on Stengart, Plaintiff argues that this Court must consider
certain factors in order to evaluate whether an employee has a reasonable
expectation of privacy in his/her personal files or e-mails stored on a
company computer. See Stengart, 201 N.J. at 319. But, Stengart and
other cases it cites are distinguishable on the basis that they dealt with
intentional access of an employee’s personal files. For example, in
Stengart, an employee filed a wrongful termination suit against her former
employer. In the course of the litigation, the defendant-employer reviewed
personal e-mails between the plaintiff and her attorney that were
unintentionally stored on the company computer. The Supreme Court
held that pursuant to the strong public policy of protecting attorney-client
communications, the plaintiff had a reasonable expectation of privacy in
the e-mails that she exchanged with her attorney. Id. at 322. This is not
the case here; there is no evidence of an intentional act committed by NINS
agents to retrieve Plaintiff’s personal e-mails, and certainly, the e-mail
strand at issue does not implicate any attorney-client privilege.
                                     36
N.J. at 316-17. Evaluating Plaintiff’s claim through that lens, I cannot

find that an objective person would reasonably expect privacy in personal

e-mails that were downloaded onto a company computer, particularly

since Plaintiff made the very decision to do so. Indeed, Plaintiff has not

cited to any cases that have found an employer liable for invasion of

privacy in this context.    Because Plaintiff does not have a reasonable

expectation of privacy, correspondingly, I find that Plaintiff has also failed

to show that Defendants’ conduct was highly offensive.

      Accordingly, Defendant’s motion for summary judgment is granted

as to Plaintiff’s invasion of privacy claim.

V.    Stored Communications Act

      Finally, Plaintiff brings a claim pursuant to the SCA, accusing

Defendants of illegally accessing a “facility” in which his electronic

communications are stored. See Am. Compl., ¶ 43. Essentially, Plaintiff’s

SCA claim is based on the same wrongful conduct as his invasion of

privacy claim: the viewing of Plaintiff’s personal e-mails stored solely on

the NINS desktop computer.        See Pl. Reply Brief, p. 13 (“Plaintiff will

concede that McIntyre did not access the Yahoo! server to obtain email

correspondence between Christie and Father Ian Ker.”). Plaintiff’s SCA

claim does not survive summary judgment for the simple reason that the

e-mails Plaintiff alleges that Defendants accessed were stored on a desktop

computer, not in a “facility” within the scope of the SCA.




                                      37
      Title II to the Electronic Communications Privacy Act of 1986, also

known as the Stored Wire and Electronic Communications and

Transactional Records Access, or otherwise known as the Stored

Communications Act, 18 U.S.C. §§ 2701-2711, bars unauthorized access

to stored electronic communications. Section 2701 includes in relevant

part that whoever:

              (1) intentionally accesses without authorization a
      facility through which an electronic communication service is
      provided; or

              (2) intentionally exceeds an authorization to access that
      facility;

      and thereby obtains, alters, or prevents authorized access to
      a wire or electronic communication while it is in electronic
      storage in such system . . . .”

18 U.S.C. § 2701(a). In addition to criminal penalties, the SCA provides a

civil cause of action for “any provider of electronic communication service,

subscriber, or other person aggrieved by any violation of this chapter.” 18

U.S.C. § 2707(a). “Electronic storage” is defined as either “(A) any

temporary, intermediate storage of a wire or electronic communication

incidental to the electronic transmission thereof; and (B) any storage of

such communication by an electronic communication service for purposes

of backup protection of such communication.” 18 U.S.C. § 2510(17).

      Congress enacted the SCA, inter alia, to protect privacy interests in

personal and proprietary information from the mounting threat of

computer hackers “deliberately gaining access to, and sometimes

tampering with, electronic or wire communications” by means of electronic
                                     38
trespass. Thompson v. Ross, No. 10-479, 2010 U.S. Dist. LEXIS 103507,

at *10 (W.D. Pa. Sep. 30, 2010)(citing S. Rep. No. 99-541, at 3 (1986),

reprinted in 1986 U.S.C.C.A.N. 3555 at 3557). Pursuant to that purpose,

the conduct proscribed by § 2701 is two-fold. First, it is unlawful to access

a facility through which electronic communications service is provided,

and thereby further obtains, alters, or prevents authorized access of an

electronic communication “while it is in electronic storage in such system.”

18 U.S.C. § 2701(a).      Second, “[i]t is not enough for the electronic

communication data to have been accessed in any format on any

computer, in order to run afoul of the SCA, the data must have been

accessed or obtained while it was within the electronic storage of the

electronic communications service itself.”     Thompson, 2010 U.S. Dist.

LEXIS 103507, at *10.

      Importantly, relevant to this case, the SCA’s protection does not

extend to e-mails and messages stored only on a personal computer, and

not a server.     See In re Google Inc., 806 F.3d 125, 146 (3d Cir.

2015)(holding that consistent with the plain meaning of the SCA, “an

individual's personal computing device is not a facility through which an

electronic communications service is provided”)(citations and quotations

omitted); Allen v. Quicken Loans, Inc., No. 17-12352, 2018 U.S. Dist. LEXIS

192066, at *31 (D.N.J. Nov. 9, 2018)(“[b]ecause under the SCA an

individual's personal computer or device is not a facility through which an

electronic communications service is provided, [plaintiff’s] SCA claim

                                     39
fails”); Thompson, 2010 U.S. Dist. LEXIS 103507, at *15-16 (“e-mail

messages downloaded and stored on, and subsequently accessed solely

from, a user's personal computer does not fit within the SCA's definition

of electronic storage”); Bailey v. Bailey, No. 07-11672, 2008 U.S. Dist.

LEXIS 8565, at *17 (E.D. Mich. Feb. 6, 2008); In re Doubleclick Inc., 154 F.

Supp. 2d 497, 511 (S.D.N.Y. 2001)(“the cookies’ residence on plaintiffs’

computers does not fall into § 2510(17)(B) because plaintiffs are not

‘electronic communication service’ providers”); In re Facebook Internet

Tracking Litig., 263 F. Supp. 3d 836, 845 (N.D. Cal. 2017)(finding that

personal computers are not covered by the SCA); Gracia v. City of Laredo,

702 F.3d 788, 793 (5th Cir. 2012)(finding that a computer of an end user

is not protected by the SCA); In re Zynga Privacy Litig., 750 F.3d 1098,

1104 (9th Cir. 2014).

      Here, the e-mails which Plaintiff claims were illegally accessed by

Defendants were retrieved from storage within the hard drive of the NINS

desktop, not from the electronic communication service provider's own

storage. Based on the record, Plaintiff has not shown that Defendants

accessed e-mail communications directly from any kind of storage

operated and maintained by internet service providers, or more

specifically, Yahoo! or att.net, with which Plaintiff had e-mail accounts and

received e-mail services.   Absent a showing that Defendants accessed

Plaintiff’s personal e-mails through such a service provider or equivalent,

Plaintiff’s claim under the SCA cannot stand.

                                     40
      None of Plaintiff’s cited authorities stand for a contrary conclusion.

For example, Plaintiff cites to Hoofnagle v. Smyth-Wythe Airport Comm’n,

No. 15-08, 2016 U.S. Dist. LEXIS 67723 (W.D. Va. May 24, 2016), for the

proposition that the unauthorized access of an employee’s personal e-mail

account violates the SCA. Id. at *26-28. However, that case is inapposite

because it involved a former employer that accessed e-mails stored on the

employee’s Yahoo! account — not copies of e-mails stored in an individual

work computer owned by the employer. The case law is clear: a computer

of an end user is not protected by the SCA, regardless whether the e-mails

were downloaded from a remote server. See In re Google Inc., 806 F.3d at

146 (“The origin of the Stored Communications Act confirms that Congress

crafted the statute to specifically protect information held by centralized

communication providers.”); United States v. Steiger, 318 F.3d 1039, 1049

(11th Cir. 2003)(“the [SAC] clearly applies, for example, to information

stored with a phone company, Internet Service Provider (ISP), or electronic

bulletin board system,” but that the Act “does not appear to apply to the

[government's] source's hacking into [the plaintiff's personal] computer . .

. because there is no evidence that [the] computer maintained any

‘electronic communication service[.]’”).

      Similarly, Plaintiff’s reliance on Theofel v. Farey-Jones, 359 F.3d

1066 (9th Cir. 2003), is inapt, because that case also concerned a former

employer obtaining access to e-mails stored on the servers of an e-mail

service provider. Id. at 1071. Additionally, Plaintiff mistakenly relies on

                                     41
Ehling, as that case dealt with the issue whether accessing a Facebook

post stored on Facebook servers is prohibited by the SCA. Ehling, 961 F.

Supp. 2d at 666. While the Ehling Court found the Facebook server is

within the scope of the SCA, that case decidedly did not involve e-mails

stored on a desktop computer.        Accordingly, Plaintiff’s SCA claim is

dismissed, and Defendants’ motion for summary judgment is granted as

to this cause of action.

      Having analyzed all of Plaintiff’s claims, I find that summary

judgement is appropriate as to all the claims. Thus, Defendants’ motion

is granted in its entirety; Plaintiff cross-motion for summary judgment as

to his claims is denied.

VI.   NINS’s Counterclaims

      Defendants assert three counterclaims against Plaintiff related to

Plaintiff’s alleged wrongful retention of Defendants’ laptop computer: (1)

replevin; (2) bailment; and (3) unjust enrichment. Without individually

discussing each claim, Plaintiff argues, on mootness grounds, that

summary judgment is appropriate on all the counterclaims, because he

has already returned the laptop, and that the sole reason why he kept the

laptop is because of this litigation. I will address each claim below.

      A.    Replevin

      Under New Jersey law, replevin is governed by N.J.S.A. 2B:50-1, et

seq. Pursuant to N.J.S.A. 2B:50-1, “[a] person seeking recovery of goods

wrongly held by another may bring an action for replevin . . . . If the person

                                     42
establishes the cause of action, the court shall enter an order granting

possession.” Id; Auto. Fin. Corp. v. DZ Motors, LLC, No. 16-7955, 2017 U.S.

Dist. LEXIS 120154, at *6-7 (D.N.J. Jul. 26, 2017). To succeed in a

replevin action, the burden is on plaintiff to establish absolute ownership

and right to the possession of the property. Mandelbaum v. Weiss, 11 N.J.

Super. 27, 30-31 (App. Div. 1950); see also Hunt v. Chambers, 21 N.J.L.

620, 623 (E. & A. 1845)(“To maintain replevin, the plaintiff must have the

right of exclusive possession to the goods in question. He must not only

have property absolute or qualified, and the right of possession at the time

of the commencement of the action, but he must have the exclusive right

of possession.”); Mehrnia v. Emporio Motor Group, LLC, No. Ber-C-264-14,

2016 N.J. Super. Unpub. LEXIS 415 (App. Div. Feb. 25, 2016).

Importantly, and relevant here, “[w]hen one has wrongfully detained

property and refused it on demand he is liable in an action in replevin even

though it may not remain in his possession when the suit is brought.”

Baron v. Peoples Nat'l Bank, 9 N.J. 249, 257 (1952).

      Here, it is undisputed that NINS owned the laptop computer, and

that Plaintiff was given permission to use the laptop for work purposes.

When Plaintiff left NINS, Defendants repeatedly sought the return of the

laptop from Plaintiff. While the laptop was ultimately returned to NINS by

Plaintiff during the course of this litigation, the fact that the laptop was

returned does not moot Defendants’ replevin counterclaim. See Baron, 9

N.J.at 257. In such a situation, the claim of replevin would not be an

                                    43
action for the return of specific chattels, but for their value and damages

for the unlawful detention. Id. As such, Plaintiff’s summary judgment as

to Defendants’ replevin counterclaim is denied.

      B.     Bailment

      Although Defendants do not explicitly allege conversion, in New

Jersey, a bailor may sue a bailee in conversion and/or negligence.

Common law conversion is “the exercise of any act of dominion in denial

of another's title to the chattels or inconsistent with such title.” Mueller v.

Technical Devices Corp., 8 N.J. 201, 207 (1951). Thus, intentional or

negligent acts can give rise to a conversion cause of action.        Lembaga

Enterprise, Inc. v. Cace Trucking & Warehouse, Inc., 320 N.J. Super. 501,

507 (App. Div. 1999). “The tort arises from the bailee's commission of an

unauthorized act of dominion over the bailor's property inconsistent with

its rights in that property.” Id. The good faith or intent of the bailee do not

play a part in an action for conversion. McGlynn v. Schultz, 90 N.J.Super.

505, 526 (Ch. Div. 1966), aff'd, 95 N.J. Super. 412 (App. Div.), certif.

denied, 50 N.J. 409 (1967). For example, a bailee who mistakenly destroys

or disposes of the goods is liable in conversion although there is no intent

to steal or destroy the goods. Indeed, conversion can be brought to seek

damages arising from the exclusion of an owner’s rights. See Barco Auto

Leasing Corp. v. Holt, 228 N.J. Super 77, 83 (App. Div. 1988); McGlynn, 90

N.J. Super at 526; Winkler v. Hartford Accident and Indemnity Co., 66 N.J.

Super. 22 (App. Div.1961), certif. denied, 34 N.J. 581 (1961); Taylor v.

                                      44
Brewer, 94 N.J.L. 392, 393 (N.J. 1920); Winkler v. Harford Acci. & Indem.

Co., 66 N.J. Super. 22, 29 (App. Div. 1961)(“After an act of conversion has

taken place and become complete, even an unconditional offer to return

the goods or actual return of the goods does not bar the cause of action,

although it may tend to mitigate damages.”).

      Based on the well-established law of New Jersey in this context, a

conversion claim based on a bailor-bailee relationship does not extinguish

simply because the property was returned to the rightful owner. As such,

contrary to Plaintiff’s argument, Defendants’ bailment/conversion claim is

not mooted by the return of the laptop. This counterclaim, too, survives

Plaintiff’s summary judgment motion.

      C.    Unjust Enrichment

      To state a claim for unjust enrichment, a party must allege (1) at

plaintiff's expense (2) defendant received benefit (3) under circumstances

that would make it unjust for defendant to retain benefit without paying

for it. In re K-Dur Antitrust Litigation, 338 F.Supp. 2d 517, 544 (D.N.J.

2004) (citing Restatement of Restitution § 1 (1937)). Restitution for unjust

enrichment is an equitable remedy, available only when there is no

adequate remedy at law. National Amusements, Inc. v. N.J. Tpk. Auth., 261

N.J. Super. 468, 478 (Law Div.1992), aff'd, 275 N.J. Super. 134 (App. Div.

1994). To establish a claim for unjust enrichment under New Jersey law,

a plaintiff must prove both that defendant received a benefit and that

retention of that benefit without payment would be unjust.” VRG Corp. v.

                                    45
GKN Realty Corp., 135 N.J. 539, 554 (1994). In addition, the unjust

enrichment doctrine requires that a plaintiff show that it “expected

remuneration from defendant at the time it performed or conferred a

benefit on defendant” and that the “failure of remuneration enriched

defendant beyond its contractual rights.” Id.

      Here, the Court finds that the unjust enrichment claim fails as a

matter of law.   There is simply no evidence that Defendant expected

Plaintiff to compensate NINS for the usage of the company laptop. Indeed,

Plaintiff was provided the laptop in the normal course of employment to

facilitate his work at NINS. In that connection, Defendants did not confer

any benefits upon Plaintiff, since there is no evidence that Plaintiff used

the laptop for any purpose other than his employment with NINS. I find

summary judgment appropriate on this counterclaim.

      In conclusion, I stress that my decision to deny Plaintiff’s summary

judgment as to Defendants’ replevin and bailment counterclaims is solely

made in the context of mootness — the only argument Plaintiff has made

in favor of granting his motion. I, therefore, express no opinions as to

whether    Defendants    have    sufficiently   proven   their   remaining

counterclaims on the merits, particularly since the parties have not

adequately briefed the issues.      At this time, only those surviving

counterclaims can proceed.




                                    46
                               CONCLUSION

      For the reasons set forth above, Defendants’ motion for summary

judgment is GRANTED. Plaintiff’s cross-motion for summary judgment as

to his claims is DENIED. Plaintiff’s motion for summary judgment as to

Defendants’ counterclaims is GRANTED in part and DENIED in part, as

follows:   Defendants’   replevin   and   bailment    counterclaims   survive

summary judgment; however, their unjust enrichment counterclaim is

dismissed.

      An appropriate order shall issue.



DATED: April 30, 2019                                /s/ Freda L. Wolfson
                                                     Freda L. Wolfson
                                                     U.S. District Judge




                                     47
